Opinion issued October 11, 2012




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-07-00755-CV
                          ———————————
TIMMONS PARTNERS, LTD., AS THE PROPERTY OWNERS, AND THE
             PROPERTY OWNERS, Appellants
                                      V.
THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY APPRAISAL
                   DISTRICT, Appellee



                  On Appeal from the 133rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-35689


                        MEMORANDUM OPINION

     Appellants have filed a motion to dismiss the appeal. The motion states that

appellee is unopposed. No opinion has issued. Accordingly, we grant the motion
and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other

pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                       2